                                          Attachment

I am a member in good standing and eligible to practice before the following courts:

                              Title of Court                                  Date Admitted
 Pennsylvania Supreme Court                                                    10/18/2010
 Philadelphia Court of Common Pleas                                            10/18/2010
 United States Court of Appeals for the Third Circuit                           7/30/2012
 United States District Court for the Eastern District of Pennsylvania          1/12/2012
 United States District Court for the Middle District of Pennsylvania           2/21/2013
